Citation Nr: 1519218	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 5, 1995 for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to a disability evaluation in excess of 30 percent for service-connected traumatic brain injury with headaches (claimed as psychosis associated with organic brain syndrome due to brain trauma) from October 20, 1983 to March 5, 1995.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1978 to August 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This rating decision granted entitlement to service connection for traumatic brain injury with headaches (claimed as psychosis associated with organic brain syndrome due to brain trauma).  A 30 percent disability rating was assigned, effective October 20, 1983.  A temporary 100 percent evaluation was assigned from October 25, 1988, with a 30 percent disability rating again effective from March 1, 1989.  A 70 percent disability rating was assigned from March 5, 1995.  Entitlement to a TDIU was also granted, effective March 5, 1995.  

The Veteran's representative filed a Notice of Disagreement as to this rating decision in April 2012; subsequently a Statement of the Case (SOC) was issued in April 2013.  The April 2013 SOC addressed the issue of entitlement to an effective date earlier than March 5, 1995 for the grant of a TDIU.  A substantive appeal was filed by the Veteran's representative in June 2013 and an informal hearing was conducted in June 2013 with the Veteran's representative.  The June 2013 Informal Conference Report noted under the summary of discussion heading that the Veteran's representative "indicated that the [V]eteran should be initial rating more than 30 [percent] from [19]83 to [19]95" and under the agreed upon actions heading noted that a Supplemental Statement of the Case (SSOC) would be provided as needed with respect to the "issue clarified."  Subsequently, an August 2013 SSOC addressed an additional issue of entitlement to an evaluation higher than 30 percent disabling for service connected traumatic brain injury with headaches (claimed as psychosis associated with organic brain syndrome due to brain trauma) from October 20, 1983 to March 5, 1995.  Based on the procedural development by the RO, which included consultation with the Veteran's representative and the issuance of the August 2013 SSOC, the issues on appeal are as stated on the cover page and the disability rating for the Veteran's service-connected traumatic brain injury with headaches for the period from March 5, 1995 is not on appeal. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2011 rating decision on appeal, the RO listed the Veteran's service-connected traumatic brain injury with headaches on the codesheet with the Diagnostic Codes 9327-8045.  At the time of the October 2011 rating decision, Diagnostic Code 9327 was located in the schedule of ratings for mental disorders and was titled "Organic mental disorder; other (including personality change due to a general medical condition)."  See 38 C.F.R. § 4.130, Diagnostic Code 9327 (2011) (Diagnostic Code 9327 was removed as a result of changes to the schedule of ratings for mental disorders effective in August 2014).  Diagnostic Code 8045 is titled "Residuals of traumatic brain injury (TBI)."  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).       

With respect to Diagnostic Code 8045, the schedular criteria by which TBI are rated were changed significantly in 2008.  See 73 Fed. Reg. 54693-01 (Sept. 23, 2008) (effective October 23, 2008).  In addition, Diagnostic Code 8045 was changed in December 1988, effective March 1989.  38 C.F.R. § 4.124(a), Diagnostic Code 8045 (1989).  Similarly, with respect to Diagnostic Code 9327, the schedular criteria by which mental disorders are rated were changed in 1996 and 1988.  See 61 Fed. Reg. 52695-02 (Oct. 8, 1996) (effective November 7, 1996); 53 Fed. Reg. 21-01 (Jan. 4, 1988) (effective February 3, 1988).
When a law or regulation (to include pertaining to the rating schedule) changes while an increased rating claim is pending, both the old and new versions must be considered.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); 65 Fed. Reg. 34531-02 (May 30, 2000); see also VAOPGCPREC 7-2003 (Nov. 19, 2003); 69 Fed. Reg. 25174-02 (May 5, 2004).  However, the effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change. See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue). 

In this case, the October 2011 rating decision evaluated the Veteran's service-connected traumatic brain injury with headaches, for the entire period dating from October 1983, based on the 2011 version of the regulations relating to Diagnostic Code 8045.  Likewise, in the August 2013 SSOC, the RO evaluated the Veteran's service-connected traumatic brain injury with headaches, for the appeal period dating from October 20, 1983 to March 5, 1995, based on the schedule of ratings for mental disorders and TBI in effect in 2013.  As both regulations were revised during the appeal period, the RO has not evaluated the disabilities under the appropriate schedular criteria in effect prior to 1995 as required.  

Also, in April 2011, the RO requested VA treatment records from the VA Medical Center (VAMC) in Nashville, Tennessee.  It does not appear that a response to this request was received and on remand, the RO must attempt to obtain all outstanding Nashville VAMC treatment records.  

Further, the Veteran's service treatment records (STRs) included a note that the Veteran was placed on the temporary disability retired list (TDRL) in August 1982.  In March 1992, the Veteran submitted a copy of a decision on his request for correction of his Coast Guard record.  This decision noted that, while on the TDRL, the Veteran was given a periodic physical examination in December 1984 and that on the basis of this examination, the Veteran was continued on the TDRL.  The decision also referenced that a physical examination was conducted at the VAMC in Topeka, Kansas in December 1991 and that in February 1992, a physical evaluation board determined that the Veteran continued to be not fit for duty and recommended that he be permanently retired by reason of "Brain Disease Due to Trauma - Dementia Associated with Brain Trauma - Definite Impairment of Social and Industrial Adaptability," rated at 30 percent disabling.  The STRs of record appear to have been received in 1983.  The December 1984 and December 1991 physical examination reports referenced are not of record and while some records associated with the February 1992 physical evaluation board are of record, these records appear incomplete.  Therefore, while on remand, the RO must attempt to obtain any Coast Guard records from after the Veteran's release from active service in August 1982, to include December 1984 and December 1991 physical examination reports and records relating to the February 1992 physical evaluation board.  

Finally, with respect to the TDIU issue on appeal, this claim is inextricably intertwined with the Veteran's claim for entitlement to a disability evaluation in excess of 30 percent for service-connected traumatic brain injury with headaches from October 20, 1983 to March 5, 1995 and therefore must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all outstanding Nashville VAMC treatment records.  See April 2011 request.  

2.  Attempt to obtain any Coast Guard records from after the Veteran's release from active service in August 1982, to include December 1984 and December 1991 physical examination reports and records relating to the February 1992 physical evaluation board.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  Note that this means adjudicating the Veteran's claim for entitlement to a disability evaluation in excess of 30 percent for service-connected traumatic brain injury with headaches from October 20, 1983 to March 5, 1995 with consideration of the applicable schedular criteria in effect during that time period (i.e., the criteria for TBI in effect from 1983 to 1988, and from 1989 to 1995, and the criteria for mental disorders in effect from 1983 to 1995).  The regulations as they are currently in effect do not apply to the rating on appeal, from 1983 to 1995.

If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


